Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 10 September 2021, is acknowledged.  No claims are amended therein.  Upon finalization and entry of the restriction and Election Requirement (see below), claims 1 – 6 will be available for active consideration.
Response to Restriction/Election Requirement
Applicants’ election of Group I in the Response filed on 10 September 2021 is acknowledged.  Because Applicants did not distinctly and specifically point out supposed errors in the Restriction Requirement, the election has been treated as an election without traverse (see MPEP § 818.03(a)).
The Examiner further acknowledges Applicants’ election of species from the following genera identified in the action of 8 July 2021:
Metal organic framework:	MCL-53 (Al, Fe, Cr);
Nucleic acid:			poly-double-stranded DNA; and 
Yeast:				S. cerevisiae.
However, upon further consideration, the species election requirement from the genus of metal organic framework is hereby withdrawn.  Claims 7 – 15 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1 – 6 are available for substantive S. cerevisiae.
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims 2 – 6, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation directed to a yeast capsule “composed of a β-glucan cell-wall shell that removes a cytoplasm from a yeast.”  Such limitation is reasonably and grammatically read to be directed to the cell-wall shell actively removing cytoplasm from the yeast cell.  However, as one of ordinary skill in the relevant art would recognize, a “cell-wall shell” is the structure that would remain after cytoplasm is removed from a yeast cell, and NOT a structure that performs the active operation of removing cytoplasm from a yeast cell.
To determine whether a claim is patentable over the prior art, the claim terms must first be construed.  Genentech v. Wellcome Foundation, 29 F.3d 1555, 1563-64, 31 USPQ2d 1161, 1167-68 (Fed. Cir. 1994); MPEP § 2164.04.  Claim terms must be given their broadest reasonable interpretation consistent with the specification; that is, their plain meaning, unless Applicant has otherwise defined the term or terms in question in the specification.  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992).  
In the instant case, regarding the phrase “a β-glucan cell-wall shell that removes a cytoplasm from a yeast,” Applicants’ specification, at ¶[0048], states the following:
the yeast is treated by alkali, acid, and organic solvents to obtain the β-glucan cell-wall shell to prepare the yeast capsule. Preferably, the yeast can be destroyed by acid and alkali, and then its cytoplasm can be removed by isopropyl alcohol and acetone solution. 
	In light of this disclosure, the limitation at issue will be interpreted as being directed to a β-glucan cell-wall shell from which cytoplasm has been removed by process such as those quoted above.
	Appropriate correction or cancelation of the claim is required.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 6 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2021/0212955 A1 to Zheng, S. and C. Gong, claiming priority to 25 May 2018 (“Zheng ‘955”), in view of US 2012/0070376 A1 to Ostroff, G. and E. Soto, claiming priority to 14 August 2010 (“Ostroff ‘376”).
The Invention As Claimed 
	Applicants claim an oral drug delivery system, comprising a biomimetic mineralized carrier having a surface with a positive charge, the carrier comprising a metal organic framework (MOF), and a biological macromolecule encapsulated in an internal space of the MOF, the system further comprising a yeast capsule composed of a β-glucan cell-wall shell, wherein the yeast capsule has a surface with a negative charge, and the biomimetic mineralized carrier is loaded into the yeast capsule by an electrostatic force, wherein a particle size of the biomimetic mineralized carrier ranges from 25 nm to 100 nm, and wherein the yeast is Saccharomyces cerevisiae.
The Teachings of the Cited Art 
	Zheng ‘955 discloses metal-organic framework (MOF) nanoparticles encapsulating a therapeutic agent, the framework nanoparticle coated with an extracellular vesicle membrane (EVM) (see Abstract; see also ¶[0005]), wherein the EVM is derived from an extracellular vesicle (EV) derived from a cell (see ¶[0008], ¶[0013]), wherein the EV’s may be from any type of cell (see ¶[0115]), wherein the EVM increases the half-life of the nanoparticles  (see ¶[0111]), wherein the coated frameworks are obtained by extracting the membrane from an extracellular vesicle (EV), forming a solution comprising a metal-organic framework nanoparticle and the membrane, and inducing self-assembly of the membrane on the metal-organic framework nanoparticle (see ¶[0011]), wherein the solution of framework and membrane comprises the metal-organic framework nanoparticles and the membranes at a membrane to nanoparticle ratio of about 10:1 to about 1:1 (see ¶[0012]), wherein the coated nanoparticles substantially lack constituents of the cell or EV from which the EVM is derived (see ¶[0116]), wherein the EVM’s retain surface receptors and membrane proteins of the EVM so that the EVM-coated MOF’s are capable of targeted delivery in vivo (see ¶[0181]), wherein the metal ions in the metal-organic framework comprise one or more of Zn, Cu, Ni, Al, Co, Fe, Mn, Cr, Cd, Mg, Ca, Zr, Gd, Eu, Tb (see ¶[0095]), wherein the MOF is MIL-53 or MIL-100 (see ¶¶[0099] – [0100]), wherein the MOF nanoparticles have an average diameter of about 5 nm to about 500 nm (see ¶[0101]), and wherein therapeutic agents in the MOF nanoparticles comprise nucleic acid molecules, such as DNA molecules of RNA molecules, and the nanoparticles can be used to introduce exogenous DNA into cells with a concomitant expression of the DNA in the cells (see ¶[0155]).  The reference does not expressly disclose MOF’s loaded within a capsule comprising a β-glucan cell-wall shell derived from a yeast cell, wherein the biomimetic mineralized carrier is loaded into the yeast capsule by an electrostatic force.  The teachings of Ostroff ‘376 remedy those deficiencies.
	Ostroff ‘376 discloses yeast cell wall microparticles (YCWP’s) loaded with drug-containing nanoparticles for receptor-targeted nanoparticle delivery (see Abstract), wherein yeast-based particles, or yeast microcapsules, can serve as readily available, biocompatible, biodegradable drug delivery particles that are suitable for systemic drug delivery as well as oral, topical and inhalation mucosal drug delivery (see ¶[0007]), wherein the payloads incorporate within the yeast microcapsules comprise proteins, nucleic acids, antigens, small molecules, and the like (see ¶[0009]; see also ¶[0085]), wherein the payloads are bound in the capsules by electrostatic trapping means (see ¶[0026]), wherein yeast glucan particles (YGP’s) are porous, hollow microspheres that are prepared from Saccharomyces cerevisiae (Baker's yeast), with an average diameter of 2 – 4 µm, and are composed of β-1,3-D-Glucan and trace amounts of chitin (see ¶[0049]), wherein nanoparticles can be loaded either on the surface or inside the shell of the YGP (see ¶[0050), and wherein yeast glucan particles (YGP’s) are a purified hollow yeast cell “ghosts” containing rich β-glucan spheres prepared by extraction and purification of the alkali-insoluble glucan fraction from yeast cell walls by treating with an aqueous hydroxide solution without disrupting the yeast cell walls, which treatment results in digestion of the protein and intracellular portion of the cell, leaving the glucan wall component devoid of significant protein contamination, and having substantially the unaltered cell wall structure of β(1-6) and β(1-3) linked glucans (see ¶[0076]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare metal-organic framework (MOF) nanoparticles encapsulating a therapeutic agent, the framework nanoparticle coated with an extracellular vesicle membrane (EVM), wherein the EVM is prepared from an extracellular vesicle (EV) derived from a cell, wherein the EV’s may be from any type of cell, wherein the EVM increases the half-life of the nanoparticles  (see ¶[0111]), wherein the coated frameworks are obtained by extracting the membrane from an EV, forming a solution comprising a metal-organic framework nanoparticle and the membrane, and inducing self-assembly of the membrane on the metal-organic framework nanoparticle (see ¶[0011]), wherein the metal ions in the metal-organic framework comprise one or more of Zn, Cu, Ni, Al, Co, Fe, Mn, Cr, Cd, Mg, Ca, Zr, Gd, Eu, Tb, wherein the MOF is MIL-53 or MIL-100, wherein the MOF nanoparticles have an average diameter of about 5 nm to about 500 nm, wherein the therapeutic agents in the MOF nanoparticles comprise nucleic acid molecules, such as DNA molecules of RNA molecules, and the MOF nanoparticles can be used to introduce exogenous DNA into cells with a concomitant expression of the DNA in the cells, as taught by Zheng ‘955, wherein the EV’s used to encapsulate the MOF’s are yeast cell wall microparticles (YCWP’s) loaded with drug-containing nanoparticles wherein therapeutic agents are bound in the capsules by electrostatic trapping means, wherein yeast glucan particles (YGP’s) are composed of β-1,3-D-Glucan and trace amounts of chitin, as taught  by Ostroff ‘376.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Ostroff ‘326 to the effect that yeast cell-wall capsules are readily available, easily prepared, biocompatible, and biodegradable drug delivery particles that are suitable for systemic drug delivery, and by the teachings of Zheng ‘955 to the effect that use of EV’s, as exemplified by yeast cell-wall particles, increases the half-life of MOF’s encapsulated therein.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 2, 4, and 6 would have been obvious within the meaning of 35 USC § 103.
Claim 3 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Zheng ‘955, in view of Ostroff ‘376, as applied in the above rejection of claims 1, 2, 4 and 6, and further in view of Grall, R., et al., “In vitro biocompatibility of mesoporous metal (III; Fe, Al, Cr) trimesate MOF nanocarriers,” J. Mater. Chem. B. 3: 8279 – 8292 (2015) (“Grall (2015)”).
The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicants claim an oral drug delivery system comprising a biomimetic mineralized carrier comprising a metal organic framework (MOF), and a biological macromolecule encapsulated in an internal space of the MOF, wherein the MOF is MIL-100 (Fe, Al, Cr).
The Teachings of the Cited Art 
The teachings of Zheng ‘955 and Ostroff ‘376 are relied upon as set forth in the above rejection of claims 1, 2, 4 and 6.  The references do not expressly disclose that the MOF is MIL-100 (Fe, Al, Cr).  The teachings of Grall (2015) remedy that deficiency. 
Grall (2015 discloses highly porous and versatile mesoporous metal (Fe, Al, Cr) trimesate metal–organic frameworks (MIL-100 (Fe, Al, Cr)) capable of enabling multi-drug delivery in the treatment of cancer (see Abstract), wherein MIL-100 (Fe, Al, Cr) nanoparticles (NP’s) did not induce in vitro cell toxicity, even at high doses in the p53 wild type cell lines (A549 and calu-3 (lung) and HepG2 (liver)) (see Abstract), wherein the recent emergence of nanometric porous MOF’s (nanoMOF’s) in the biomedical field has attracted great interest owing to their amphiphilic internal microenvironment, well adapted to the adsorption of diverse guests (drugs, biological gazes, nucleic acids, etc.) (see p. 8279, 1st col., 1st para.), wherein the high thermal (300° C) and chemical stability (organic solvents, water under reflux), together with the presence of unsaturated Lewis acid metal sites, or redox sites, make them candidates for a vast number of domains, including drug delivery, and wherein the MIL-100(Fe) has been revealed as one of the most promising drug nanocarriers due to its exceptional loading capacity of several therapeutic molecules, their controlled release and their advantageous imaging properties (see p. 8280, 1st col., 2nd para.), wherein the interaction/internalization between cells and MIL-100 (Fe, Al, Cr) NP’s was studied by flow cytometry in terms of modification of the  cell granularity through the measurement of the side scatter parameter (SSC) (see p. 8286, 2nd col., last para.), wherein the impact of MIL-100 (Fe, Al, Cr) on the cell cycle was studied using ToPro3 (TP3) staining by flow cytometry using FlowJo software (see p. 8288, 2nd col., 4th para.), wherein MIL-100 (Al, Fe, Cr) NP’s do not alter the cell cycle of A549, Calu-3, HepG2 and Hep-3B cell lines after 2 and 24 h (see p. 8288, 2nd col., last para.), wherein, despite the initial significantly different particle size and z-potential of the NPs, physicochemical characterization in physiological media (DMEM and MEM) evidenced (i) a similar superficial charge and particle size, except for the smaller dimensions of MIL-100(Cr) NPs, a high colloidal stability from 24 to 48 h and important chemical stability, with very low degradation rates, except for the MIL-100 (Al) NPs exclusively in contact with the MEM medium (see p. 8290, 1st col., 2nd para.), wherein MIL-100 (Fe, Al, Cr) NP’s do not induce in vitro cell toxicity, even at high doses in the p53 wild type cell lines (A 549 and Calu-3 (lung) and HepG2 (liver)) (see p. 8290, 1st col., 3rd para.), wherein, for cancer drug delivery, because numerous tumors are mutated for p53, the MIL-100 (Fe) NP drug carriers could be more efficient for inducing cell death (as compared to drug alone) (id.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare metal-organic framework (MOF) nanoparticles encapsulating DNA as a therapeutic agent, the framework nanoparticle encapsulated within a yeast cell-wall capsule, according to the teachings of Zhen ‘955 and Ostroff ‘326, as applied in the above rejection of claims 1, 2, 4, and 6, wherein the MOF is MIL-100 (Fe, Al, Cr), as taught by Grall (2015).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Grall (2015) to the effect that MIL-100 (Fe, Al, Cr) NP’s do not induce in vitro cell toxicity, even at high doses in the p53 wild type cell lines (A 549 and Calu-3 (lung) and HepG2 (liver)), and wherein, for cancer drug delivery, because numerous tumors are mutated for p53, the MIL-100 (Fe) NP drug carriers could be more efficient for inducing cell death (as compared to drug alone) (see p. 8290, 1st col., 3rd para.).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 3 would have been obvious within the meaning of 35 USC § 103.
Claim 5 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Zheng ‘955, in view of Ostroff ‘376, as applied in the above rejection of claims 1, 2, 4, and 6, and further in view of US 2017/0166661 A1 to Liang, K., et al., claiming priority to 3 July 2014 (“Liang ‘661”).
The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicants claim an oral drug delivery system comprising a biomimetic mineralized carrier comprising a metal organic framework (MOF), and a biological macromolecule encapsulated in an internal space of the MOF, wherein the biological macromolecule is a poly-double-stranded DNA.
The Teachings of the Cited Art 
	The teachings of Zheng ‘955 and Ostroff ‘376 are relied upon as set forth in the above rejection of claims 1, 2, 4 and 6.  The references do not expressly disclose that the biological macromolecule is a poly-double-stranded DNA.  The teachings of Liang ‘661 remedy that deficiency. 
Liang ‘661 discloses methods for producing Metal Organic Frameworks (MOF’s) having a framework that encapsulates a bio-molecule, wherein the bio-molecule promotes formation of the encapsulating framework (see Abstract), wherein, thanks to their unique porosity characteristics, MOF’s represent ideal porous matrices within which to encase a desired component to form host-guest MOF systems for application such as drug delivery (see ¶¶[0005] – [0006]; see also ¶[0028]), wherein the MOF’s are prepared by combining in a solution the bio-molecule and MOF precursors such that the bio-molecule promotes formation of the encapsulating framework (see ¶[0011]), wherein the bio-molecule per se causes, induces or triggers formation of the MOF framework upon combination with the MOF precursors in a solution, to result in the MOF framework growing around the bio-molecule to eventually encapsulate it (see ¶[0101]), wherein a diverse range of bio-molecules can be used, the bio-molecules being an amino acid, a peptide, a protein, or a nucleic acid (see ¶¶[0016] – [0017]; see also ¶¶[0026], [0082]), wherein the nucleic acid comprises double- or single-stranded oligonucelotides, or molecules comprising from about 9 to about 80 nucleic acids (see ¶¶[0165] – [0167]; see also FIG. 2), wherein encapsulation of a bio-molecule can retain the native conformation of the bio-molecule such that the encapsulated bio-molecules maintain their bioactivity (see ¶[0019]), wherein the MPF’s may be meso- or micro-porous (see ¶[0020]), wherein the MOF’s enable the encapsulation within a crystalline MOF of a bio-molecule,  such as a protein or a nucleic acid, that is considerably larger than the intrinsic cavities of the framework (see ¶[0022]), wherein suitable metal ions used in the structure of the MOF’s can be Cr3+, Cr6+, Fe3+, Fe2+, Al3+ (see ¶¶[0056], [0087]), wherein specific example of MIL’s include MIL-53 and MIL-100 (see ¶[0062]), wherein there is no particular limitation on the size of MOF, provided it encapsulates the bio-molecule, such that the MOF’s, in the form of particles have sizes where the largest dimension ranges from about 10 nm to about 500 µm (see ¶[0080]), wherein, as a result of the bio-molecule promoting formation of the framework, the MOF framework grows around the bio-molecule to eventually encapsulate it (see ¶[0101]), wherein uniform distribution of bio-molecules encapsulated within the MOF inherently provides for a larger amount of bio-molecules encapsulated within the MOF framework per unit volume compared to the amount of bio-molecules per unit volume that can be infiltrated into pre-formed MOF’s according to post-synthesis infiltration methods (see ¶[0117]), wherein, by encapsulating a bio-molecule in its native conformation, the MOF can advantageously preserve the bioactivity of the bio-molecule (see ¶[0120]), wherein the encapsulating framework improves the stability of the bio-molecule in a diversity of environmental conditions (see ¶[0127]), and wherein the method of encapsulating within a crystalline MOF a bio-molecule that is considerably larger than the intrinsic cavities of the framework provides for unique MOF’s, the likes of which are precluded by traditional post-synthesis infiltration methods (see ¶[0129]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare metal-organic framework (MOF) nanoparticles encapsulating DNA as a therapeutic agent, the framework nanoparticle encapsulated within a yeast cell-wall capsule, according to the teachings of Zhen ‘955 and Ostroff ‘326, as applied in the above rejection of claims 1, 2, 4, and 6, wherein the nucleic acid comprises double- or single-stranded oligonucelotides, or molecules comprising from about 9 to about 80 nucleic acids, or poly double-stranded DNA, as taught by Liang ‘661.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Zheng ‘955 to the effect that DNA molecules in the nanoparticles can be used to introduce exogenous DNA into cells with a concomitant expression of the DNA in the cells (see ¶[0155]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 5 would have been obvious within the meaning of 35 USC § 103.
NO CLAIM IS ALLOWED. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619